Title: John Paul Jones to Franklin and John Adams, 9 December 1778: résumé
From: Jones, John Paul
To: Franklin, Benjamin,Adams, John


<Lorient, December 9, 1778: A Virginia pilot boat arrived in twenty-three days from Boston. Her captain reports that comte d’Estaing had sailed on a secret mission a fortnight before, that the Somerset was lost on Cape Cod and her crew made prisoners, that the Providence, Boston, and Ranger arrived with prizes, that the Raleigh was taken east of Boston and her crew made prisoners, that three of Byron’s fleet were ashore off Nantucket, and that Barbados and Grenada were taken.>
